GLOBAL INDUSTRIES, LTD.
2005 STOCK INCENTIVE PLAN

Purpose of the Plan

The Global Industries, Ltd. 2005 Stock Incentive Plan (the "Plan") is intended
to promote the interests of Global Industries, Ltd., a Louisiana corporation
(the "Company"), by encouraging Employees, Consultants and Directors to acquire
or increase their equity interest in the Company and to provide a means whereby
they may develop a sense of proprietorship and personal involvement in the
development and financial success of the Company, and to encourage them to
remain with and devote their best efforts to the business of the Company,
thereby advancing the interests of the Company and its stockholders. The Plan is
also contemplated to enhance the ability of the Company and its Subsidiaries (as
defined below) to attract and retain the services of individuals who are
essential for the growth and profitability of the Company.

 

Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:

"Acquiring Person" has the meaning set forth in Section 6(h)(ix)(A) of the Plan.

"Administrator" means (i) the Committee in the context of Awards made to (or the
administration or interpretation of any provision of the Plan as it relates to)
any person who is subject to Section 16 of the Exchange Act (including any
successor statute), or (ii) the Committee or the Chief Executive Officer if the
Chief Executive Officer is also a member of the Board in the context of Awards
made to (or the administration or interpretation of any provision of the Plan as
it relates to) any person who is not subject to Section 16 of the Exchange Act
(including any successor statute).

"Award" shall mean an Option, Restricted Stock, Performance Award, Phantom
Shares, SAR, Substitute Award or Other Stock-Based Award.

"Award Agreement" shall mean any written or electronic agreement, contract,
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.

"Board" shall mean the Board of Directors of the Company.

"Change in Control" has the meaning set forth in Section 6(h)(ix) of the Plan.

"Chief Executive Officer" means the chief executive officer of the Company as
determined from time to time by the Board.

"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations thereunder.

"Committee" shall mean a committee of the Board comprised solely of two or more
outside Directors (within the meaning of the term "outside directors" as used in
section 162(m) of the Code and applicable interpretive authority thereunder and
so long as the Company is subject to Section 16 of the Exchange Act within the
meaning of "Non-Employee Director" as defined in Rule 16b-3). Such committee
shall be the Compensation Committee of the Board unless and until the Board
designates another committee of the Board to serve as the Committee as described
in the Plan.

"Company" has the meaning set forth in Section 1 of the Plan.

"Consultant" shall mean any individual who is not an Employee or a member of the
Board and who provides consulting, advisory or other similar services to the
Company or a Subsidiary.

"Director" shall mean any member of the Board who is not an Employee.

"Employee" shall mean any person in an employment relationship with the Company
or with respect to Incentive Stock Options, any parent corporation as defined in
Section 424 of the Code or any Subsidiary, or with respect to Awards that do not
constitute an Incentive Stock Option, any Subsidiary.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

"Excluded Persons" has the meaning set forth in Section 6(h)(ix)(A) of the Plan.

"Fair Market Value" shall mean, as of any applicable date, the last reported
sales price for a Share on The Nasdaq National Market (or such other national
securities exchange which constitutes the principal trading market for the
Shares) for the applicable date as reported by such reporting service as is
approved by the Committee; provided, however, that if Shares shall not have been
quoted or traded on such applicable date, Fair Market Value shall be determined
based on the next preceding date on which they were quoted or traded, or, if
deemed appropriate by the Committee, in such other manner as it may determine to
be appropriate. If the Shares are not publicly traded at the time a
determination of Fair Market Value is required to be made hereunder, then the
determination of Fair Market Value shall be made in good faith by the
Administrator and in such manner as it deems appropriate.

"Incentive Stock Option" or "ISO" shall mean an option to purchase Shares
granted under Section 6(a) of the Plan that is intended to qualify as an
"incentive stock option" under Section 422 of the Code or any successor
provision thereto.

"Incumbent Board" has the meaning set forth in Section 6(h)(ix)(B) of the Plan.

"Non-Qualified Stock Option" or "NQO" shall mean an option to purchase Shares
granted under Section 6(a) of the Plan that is not intended to be an Incentive
Stock Option.

"Old Stockholders" has the meaning set forth in Section 6(h)(ix) of the Plan.

"Option" shall mean an Incentive Stock Option or a Non-Qualified Stock Option.

"Other Stock-Based Award" shall mean an Award granted under Section 6(g) of the
Plan.

"Outside Persons" has the meaning set forth in Section 6(h)(ix) of the Plan.

"Participant" shall mean any Employee, Consultant or Director granted an Award
under the Plan.

"Performance Award" shall mean any right granted under Section 6(c) of the Plan.

"Person" shall mean individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision, agency or instrumentality of a government
or other entity.

"Phantom Shares" shall mean an Award of the right to receive Shares issued at
the end of a Restricted Period or cash equal to the Fair Market Value of such
Shares, or any combination thereof, as determined by the Administrator, which is
granted pursuant to Section 6(d) of the Plan.

"Plan" means the Global Industries, Ltd. 2005 Stock Incentive Plan.

"Restricted Period" shall mean the period established by the Administrator with
respect to an Award during which the Award either remains subject to forfeiture
or is not exercisable by the Participant.

"Restricted Stock" shall mean any Share, prior to the lapse of restrictions
thereon, granted under Section 6(b) of the Plan.

"Rule 16b-3" shall mean Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.

"SAR" shall mean a stock appreciation right granted under Section 6(e) of the
Plan that entitles the holder to receive the excess of the Fair Market Value of
a Share on the relevant date over the exercise price of such SAR, with the
excess paid in Shares.

"SEC" shall mean the Securities and Exchange Commission, or any successor
thereto.

"Shares" or "Common Shares" or "Common Stock" shall mean the common stock of the
Company, par value $0.01 per share, and such other securities or property as may
become the subject of Awards of the Plan.

"Subsidiary" shall mean any entity (whether a corporation, partnership, joint
venture, limited liability company or other entity) in which the Company owns a
majority of the voting power of the entity directly or indirectly, except with
respect to the grant of an ISO the term Subsidiary shall mean any "subsidiary
corporation" of the Company as defined in Section 424 of the Code.

"Substitute Award" shall mean an Award granted pursuant to Section 6(f) of the
Plan.

 

Administration.

 



Administrator. The Plan shall be administered by: (i) the Committee in the
context of Awards made to (or the administration or interpretation of any
provision of) the Plan as it relates to any person who is subject to Section 16
of the Exchange Act (including any successor statute), or (ii) the Committee or
the Chief Executive Officer if the Chief Executive Officer is also a member of
the Board in the context of Awards made to (or the administration or
interpretation of any provision of the Plan as it relates to) any person who is
not subject to Section 16 of the Exchange Act (including any successor statute).

 



Powers

. Subject to the express terms of the Plan and applicable law, and in addition
to other express powers and authorizations conferred on the Administrator by the
Plan, the Administrator shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Shares to be covered by, or with
respect to which payments, rights, or other matters are to be calculated in
connection with, Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, Shares, other securities, other Awards or other
property, or canceled, forfeited, or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited, or suspended; (vi)
interpret and administer the Plan and any instrument or agreement relating to an
Award made under the Plan; (vii) establish, amend, suspend, or waive such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan; and (viii) make any other determination and
take any other action that the Administrator deems necessary or desirable for
the administration of the Plan. In making such determination, the Administrator
shall take into account the nature of the services rendered by the Participant,
his or her present and potential contribution to the Company's success and such
other factors as the Administrator in its discretion shall deem relevant. Unless
otherwise expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Administrator, may be made at
any time and shall be final, conclusive, and binding upon all Persons, including
the Company, any Subsidiary, any Participant, any holder or beneficiary of any
Award, any stockholder and any other Person; provided, however, that in the
event of any conflict in any such determination as between the Committee and the
Chief Executive Officer of the Company, each acting in capacity as Administrator
of the Plan, the determination of the Committee shall be final and conclusive.

 



Committee Quorum

. A majority of the Committee shall constitute a quorum, and the acts of the
members of the Committee who are present at any meeting thereof at which a
quorum is present, or acts unanimously approved by the members of the Committee
in writing, shall be the acts of the Committee.

 



Shares Available for Awards.

 



Shares Available. Subject to adjustment as provided in Section 4(c), the
aggregate number of Shares that may be issued with respect to Awards granted
under the Plan shall be 5,500,000, except that no more than 60% of such Shares
(as adjusted pursuant to Section 4(c) and Section 6(h)(ix)) may be delivered in
payment of Restricted Stock or Phantom Share Awards. If an Award (including
Restricted Stock) is forfeited or otherwise lapses, expires, terminates or is
canceled without the actual delivery of Shares, then the Shares covered by such
Award, to the extent of such forfeiture, expiration, lapse, termination or
cancellation, shall again be Shares that may be issued with respect to Awards
granted under the Plan. Shares withheld by the Company to satisfy tax
withholding or exercise price obligations shall not be considered delivered
under the Plan and shall remain available for issuance under future Awards.

 



Sources of Shares Deliverable Under Awards

. Any Shares delivered pursuant to an Award may consist, in whole or in part, of
authorized and unissued Shares or of treasury Shares.

 



Adjustments

. In the event of a stock dividend or stock split with respect to Shares, the
number of Shares with respect to which Awards may be granted, the number of
Shares subject to outstanding Awards, the grant or exercise price with respect
to outstanding Awards and the individual annual grant limits with respect to
Awards (other than dollar denominated Awards) automatically shall be
proportionately adjusted, without action by the Committee; provided, however,
that such automatic adjustment shall be evidenced by written addendums to the
Plan and Award Agreements prepared by the Company and, with respect to Options,
shall be in accordance with the Treasury Regulations concerning Incentive Stock
Options.

 



Individual Participant Limits

. The maximum number of Share-denominated Awards that may be granted under the
Plan to any individual during any calendar year shall not exceed 10% the number
of Shares that may be issued with respect to Awards granted under the Plan,
subject to adjustment as provided in Section 4(c). The maximum amount of
dollar-denominated Awards that may be granted to any Participant during any
calendar year may not exceed $3,000,000. An Award may be granted on more than
one occasion to the same person and, subject to the limitations set forth in the
Plan, Awards consisting of Options may include an Incentive Stock Option or a
Non-Qualified Option or any combination thereof, and Awards may consist of any
combination of Options, Restricted Stock, Performance Awards, Phantom Shares,
SARs, Substitute Awards and Other Stock-Based Awards.

 



Eligibility.

Any Employee, Consultant or Director shall be eligible to be designated a
Participant by the Administrator.

 

Awards.

Options. Subject to the provisions of the Plan, the Administrator shall have the
authority to determine Participants to whom Options shall be granted, the number
of Shares to be covered by each Option, the purchase price therefor and the
conditions and limitations applicable to the exercise of the Option, including
the following terms and conditions and such additional terms and conditions, as
the Administrator shall determine, that are not inconsistent with the provisions
of the Plan.


 

Exercise Price

. The purchase price per Share purchasable under an Option shall be determined
by the Administrator at the time the Option is granted, but, except with respect
to a Substitute Award, shall not be less than the Fair Market Value per Share on
the effective date of such grant in the case of an ISO and not less than 85% of
the Fair Market Value per Share in the case of Non-Qualified Stock Options.

 



Time and Method of Exercise

. The Administrator shall determine and provide in the Award Agreement the time
or times at which an Option may be exercised in whole or in part, and the method
or methods by which, and the form or forms (which may include, without
limitation, cash, check acceptable to the Company, Shares already-owned by the
Participant for more than six months (unless such holding requirement is waived
by the Administrator), a "cashless-broker" exercise (through procedures approved
by the Company), other securities or other property, a note, or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price) in which payment of the exercise price with respect thereto may
be made or deemed to have been made. Separate stock certificates shall be issues
by the Company for those Shares acquired pursuant to the exercise of an
Incentive Stock Option and for those Shares acquired pursuant to the exercise of
Non-Qualified Stock Options.

 



Incentive Stock Options

. An Incentive Stock Option may be granted only to an individual who is an
employee of the Company or any parent or subsidiary corporation (as defined in
section 424 of the Code) at the time the Option is granted and must be granted
within 10 years from the date the Plan was approved by the Board or the
shareholders, whichever is earlier. To the extent that the aggregate Fair Market
Value (determined at the time the respective Incentive Stock Option is granted)
of Common Stock with respect to which Incentive Stock Options are exercisable
for the first time by an individual during any calendar year under all incentive
stock option plans of the Company and its parent and subsidiary corporations
exceeds $100,000, or such Option fails to constitute an Incentive Stock Option
for any reason, such purported Incentive Stock Options shall be treated as
Non-Qualified Stock Options. The Administrator shall determine, in accordance
with applicable provisions of the Code, Treasury Regulations and other
administrative pronouncements, which of a Participant's purported Incentive
Stock Options do not constitute Incentive Stock Options and shall notify the
Participant of such determination as soon as reasonably practicable after such
determination. No Incentive Stock Option shall be granted to an individual if,
at the time the Option is granted, such individual owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or of its parent or subsidiary corporation, within the meaning of
section 422(b)(6) of the Code, unless (i) at the time such Option is granted the
option price is at least 110% of the Fair Market Value of the Common Stock
subject to the Option and (ii) such Option by its terms is not exercisable after
the expiration of five years from the date of grant. An Incentive Stock Option
shall not be transferable otherwise than by will or the laws of descent and
distribution, and shall be exercisable during the Participant's lifetime only by
such Participant or the Participant's guardian or legal representative. The
terms of any Incentive Stock Option granted under the Plan shall comply in all
respects with the provisions of Section 422 of the Code, or any successor
provision, and any regulations promulgated thereunder.

 



Restricted Stock

. Subject to the provisions of the Plan, the Administrator shall have the
authority to determine the Participants to whom Restricted Stock shall be
granted, the number of Shares of Restricted Stock to be granted to each such
Participant, the duration of the Restricted Period, the conditions, including
the performance criteria, if any, under which the Restricted Stock may be
forfeited to the Company, and the other terms and conditions of such Awards.

 



Dividends

. Dividends paid on Restricted Stock may be paid directly to the Participant,
may be subject to risk of forfeiture and/or transfer restrictions during any
period established by the Committee or sequestered and held in a bookkeeping
cash account (with or without interest) or reinvested on an immediate or
deferred basis in additional shares of Common Stock, which credit or shares may
be subject to the same restrictions as the underlying Award or such other
restrictions, all as determined by the Committee in its discretion, as provided
in the Award Agreement.

 



Registration

. Any Restricted Stock may be evidenced in such manner as the Administrator
shall deem appropriate, including, without limitation, book-entry registration
or issuance of a stock certificate or certificates. If any stock certificate is
issued in respect of Restricted Stock granted under the Plan, then such
certificate shall be registered in the name of the Participant and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.

 



Forfeiture and Restrictions Lapse

. Except as otherwise determined by the Administrator or the terms of the Award
Agreement that granted the Restricted Stock, upon a Participant's termination
(as determined under criteria established by the Administrator) for any reason
during the applicable Restricted Period, all Restricted Stock shall be forfeited
by the Participant and returned by the Company. The Administrator may, when it
finds that a waiver would be in the best interests of the Company, waive in
whole or in part any or all remaining restrictions with respect to such
Participant's Restricted Stock,
provided
,
however
, that if the Award is intended to qualify as performance based compensation
under Section 162(m) of the Code, then such waiver may be only upon a
termination due to death or disability or a change of control of the Company or
other event permitted under Section 162(m) of the Code or the regulations
thereunder. Unrestricted Shares, evidenced in such manner as the Administrator
shall deem appropriate, shall be issued to the holder of Restricted Stock
promptly after the applicable restrictions have lapsed or otherwise been
satisfied.

 



Transfer Restrictions

. During the Restricted Period, Restricted Stock will be subject to such
limitations on transfer as necessary to comply with Section 83 of the Code.
Shares awarded pursuant to a grant of Restricted Stock will be held in trust by
the Company for the benefit of the recipient until such time as the applicable
restriction on transfer thereof shall have expired or otherwise lapsed.

 



Performance Awards

. The Administrator shall have the authority to determine the Participants who
shall receive a Performance Award, which shall be denominated as a cash amount
at the time of grant and confer on the Participant the right to receive payment
of all or part of such Award upon the achievement of such performance goals
during such performance periods as the Administrator shall establish with
respect to the Award.

 



Terms and Conditions

. Subject to the terms of the Plan and any applicable Award Agreement, the
Administrator shall determine the performance goals to be achieved during the
applicable Restricted Period, the length of the Restricted Period, the amount of
any Performance Award and the amount of any payment to be made pursuant to the
vesting of any Performance Award.

 



Payment of Performance Awards

. Performance Awards may be paid (in cash and/or in Shares, in the sole
discretion of the Administrator) in a lump sum or in installments following the
close of the Restricted Period, as provided by the Administrator with respect to
such Award.

 



Forfeiture

. Except as otherwise determined by the Administrator or the terms of the Award
Agreement that granted the Performance Award, upon a Participant's termination
(as determined under criteria established by the Committee) for any reason
during the applicable Restricted Period, all Performance Awards shall be
forfeited by the Participant. The Administrator may, when it finds that a waiver
would be in the best interests of the Company, waive in whole or in part any or
all remaining restrictions with respect to such Participant's Performance Award;
provided
,
however
, that if the Award is intended to qualify as performance based compensation
under Section 162(m) of the Code, then such waiver may be only upon a
termination due to death or disability or a change of control of the Company or
other event permitted under Section 162(m) of the Code or the regulations
thereunder.

 



Phantom Shares

. The Administrator shall have the authority to grant Awards of Phantom Shares
to such Participants upon such terms and conditions as the Administrator may
determine.

 



Terms and Conditions

. Each Phantom Share Award shall constitute an agreement by the Company to issue
or transfer a specified number of Shares or pay an amount of cash equal to the
Fair Market Value of a specified number of Shares, or a combination thereof to
the Participant in the future, subject to the fulfillment during the Restricted
Period of such conditions, including performance objectives, if any, as the
Administrator may specify at the date of grant. During the Restricted Period,
the Participant shall not have any rights of ownership in or with respect to the
Phantom Shares.

 



Dividend Equivalents

. Any Phantom Share Award may provide, in the discretion of the Administrator,
that any or all dividends or other distributions paid on a corresponding number
of Shares during the Restricted Period be credited in a cash bookkeeping account
(with or without interest) or that equivalent additional Phantom Shares be
awarded, which account or Phantom Shares may be subject to the same restrictions
as the underlying Award or such other restrictions as the Administrator may
determine.

 



Forfeiture

. Except as otherwise determined by the Administrator or the terms of the Award
Agreement that granted the Phantom Share, upon a Participant's termination (as
determined under criteria established by the Administrator) for any reason
during the applicable Restricted Period, all Phantom Shares shall be forfeited
by the Participant. The Administrator may, when it finds that a waiver would be
in the best interests of the Company, waive in whole or in part any or all
remaining restrictions with respect to such Participant's Phantom Shares,
provided
,
however
, that if the Award is intended to qualify as performance based compensation
under Section 162(m) of the Code, then such waiver may be made only upon a
termination due to death or disability or a change of control of the Company or
other event permitted by Section 162(m) of the Code or the regulations
thereunder.

 



SARs

. The Administrator shall have the authority to determine the Participants to
whom SARs shall be granted, the number of SARs to be granted, the exercise price
and the conditions and limitations applicable to the exercise of the SAR,
including the following terms and conditions and such additional terms and
conditions, as the Administrator shall determine, that are not inconsistent with
the provisions of the Plan.

 



Exercise Price

. The exercise price per SAR shall be determined by the Administrator at the
time the SAR is granted, but, except with respect to a Substitute Award, shall
not be less than the Fair Market Value per Share on the effective date of such
grant.

 



Time of Exercise

. The Administrator shall determine and provide in the Award Agreement the time
or times at which a SAR may be exercised in whole or in part.



Notwithstanding anything in the Plan to the contrary, (i) SARs may be granted
only if the shares of Common Stock are traded on an established securities
market, (ii) only such traded shares of Common Stock may be delivered upon
exercise of the SAR, and (iii) the SAR must otherwise comply with the
requirements of Code Section 409A.

 

Substitute Awards

. Awards may be granted under the Plan in substitution of similar awards held by
individuals who become Employees, Consultants or Directors as a result of a
merger, consolidation or acquisition by the Company or a Subsidiary of another
entity or the assets of another entity. Such Substitute Awards, if an Option or
SAR, may have an exercise price less than the Fair Market Value of a Share on
the date of such substitution and such substitution must otherwise comply with
the requirements of Code Section 409A.

 



Other Stock-Based Award

. The Administrator may also grant to Participants an Other Stock-Based Award,
which shall consist of a right which is an Award denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
Shares as is deemed by the Administrator to be consistent with the purposes of
the Plan, which may include Shares paid in lieu of cash compensation, whether as
a bonus or part of deferred compensation or any other arrangement. Subject to
the terms of the Plan, the Administrator shall determine the terms and
conditions of any such Other Stock-Based Award, which terms must comply with the
requirements of Section 409A of the Code.

 



General

.


 

Awards May Be Granted Separately or Together

. Awards may, in the discretion of the Administrator, be granted either alone or
in addition to or in tandem with, any other Award granted under the Plan or any
award granted under any other plan of the Company or any Subsidiary. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Subsidiary may be granted either at the
same time as or at a different time from the grant of such other Awards or
awards.

 



Limits on Transfer of Awards

.

 



Except as provided in paragraph (C) below, each Award, and each right under any
Award, shall be exercisable only by the Participant during the Participant's
lifetime, or if permissible under applicable law, by the Participant's guardian
or legal representative as determined by the Administrator.

 



Except as provided in paragraph (C) below, no Award and no right under any such
Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant otherwise than by will or by the laws
of descent and distribution, and any such purported prohibited assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Subsidiary.

 



To the extent specifically approved in writing by the Administrator, an Award
(other than an Incentive Stock Option) may be transferred to immediate family
members or related family trusts, limited partnerships or similar entities or
other Persons on such terms and conditions as the Administrator may establish or
approve.

 



Terms of Awards

. The term of each Award shall be for such period as may be determined by the
Administrator, provided the term of an Incentive Stock Option shall be limited
as provided in Section 6(a)(iii).

 



Share Certificate

. All certificates for Shares or other securities of the Company or any
Subsidiary delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Administrator may deem advisable under the Plan or the rules, regulations,
and other requirements of the SEC, any stock exchange or quotation system upon
which such Shares or other securities are then listed or quoted, and any
applicable federal or state laws, and the Administrator may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

 



Consideration for Grants

. Awards may be granted for no cash consideration or for such consideration as
the Administrator determines including, without limitation, such minimal cash
consideration as may be required by applicable law.

 



Delivery of Shares or other Securities and Payment by Participant of
Consideration

. No Shares or other securities shall be delivered pursuant to any Award until
payment in full of any amount required to be paid pursuant to the Plan or the
applicable Award Agreement (including, without limitation, any exercise price or
tax withholding) is received by the Company. Such payment may be made by such
method or methods and in such form or forms as the Administrator shall
determine, including, without limitation, cash, Shares, other securities, other
Awards or other property, withholding of Shares, cashless exercise with
simultaneous sale, or any combination thereof, provided that the combined value,
as determined by the Administrator, of all cash and cash equivalents and the
Fair Market Value of any such Shares or other property so tendered to the
Company, as of the date of such tender, is at least equal to the full amount
required to be paid pursuant to the Plan or the applicable Award Agreement to
the Company.

 



Performance Criteria

. The Administrator shall establish performance goals applicable to those
Awards, the payment of which is intended by the Administrator to qualify as
"performance-based compensation" as described in Section 162(m)(4)(C) of the
Code, where such goals are required to so comply. The performance goals may be
based upon the attainment of such target levels of net income, cash flows,
return on equity, profits, stock price, return on assets, earnings per Share or
such other measures as the Administrator shall determine. Such targets (other
than stock price and earnings per Share) may be expressed in terms of the
Company, a Subsidiary, division, or a business unit, as determined by the
Administrator. The performance measures shall be subject to adjustment for
changes in accounting standards required by the Financial Accounting Standards
Board after the goal is established, and, to the extent provided for in the
Award Agreement, shall be subject to adjustment for specified significant
extraordinary items or events. In this regard, performance goals based on stock
price shall be proportionately adjusted for any changes in the price due to a
stock split. Performance measures may be absolute, relative to one or more other
companies, or relative to one or more indexes, and may be contingent upon future
performance of the Company or any Subsidiary, division, or department thereof. A
performance goal need not be based upon an increase or positive result under a
business criterion and could, for example, be based upon limiting economic
losses or maintaining the status quo. The determination of which factor or
factors to be used with respect to any grant, and the weight to be accorded
thereto if more than one factor is used, shall be determined by the
Administrator, in its sole discretion, at the time of grant.

 



No Effect on Right or Power

. The existence of the Plan and any Awards granted hereunder shall not affect in
any way the right or power of the Board or the stockholders of the Company or
any Subsidiary to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company's or any Subsidiary's capital
structure or its business, any merger or consolidation of the Company or ay
Subsidiary, any issue of debt or equity securities ahead of or affecting Common
Stock or the rights thereof, the dissolution or liquidation of the Company or
any Subsidiary, or any sale, lease, exchange or other disposition of all or any
part of its assets or business or any other corporate act or proceeding.

 



Change in Control

. As used in the Plan, a "
Change in Control
" in respect of the Company shall have occurred if:

 



any Person (which for purposes of this Section 6(h)(ix) shall include any
"group" within the meaning of Section 13(d)(3) under the Exchange Act) except an
underwriter or group of underwriters in connection with a public offering of the
Common Stock, is or becomes the "beneficial owner" (as such term is defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company (such Person being referred to as an "Acquiring
Person") representing 50% of the combined voting power of the Company's
outstanding securities other than beneficial ownership by (i) the Company or any
Subsidiary of the Company, (ii) any employee benefit plan of the Company or any
Person organized, appointed or established pursuant to the terms of any such
employee benefit plan (unless such plan or Person is a party to or is utilized
in connection with a transaction led by Outside Persons as defined below), or
(iii) William J. Dore' or any Person controlling, controlled by or under common
control with William J. Dore' (Persons referred to in clauses (i), (ii) and
(iii) hereof are hereinafter referred to as "Excluded Persons"); or

 



individuals who constituted the Board as of the effective date of this Plan (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a Director subsequent to the
effective date of this Plan whose appointment to fill a vacancy or to fill a new
Board position or whose nomination for election by the Company's stockholders
was approved by a vote of at least a majority of the Directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board; or

 



the Company merges with or consolidates into or engages in a reorganization or
similar transaction with another entity pursuant to a transaction in which the
Company is not the "Controlling Corporation"; or

 



the Company sells, leases or otherwise disposes of all or substantially all of
its assets, other than to Excluded Persons or is disabled or liquidated.

For purposes of clause (A) above, if at any time there exist securities of
different classes entitled to vote separately in the election of Directors, the
calculation of the proportion of the voting power held by a beneficial owner of
the Company's securities shall be determined as follows: first, the proportion
of the voting power represented by securities held by such beneficial owner of
each separate class or group of classes voting separately in the election of
Directors shall be determined, provided that securities representing more than
50% of the voting power of securities of any such class or group of classes
shall be deemed to represent 100% of such voting power; second, such proportion
shall then be multiplied by a fraction, the numerator of which is the number of
Directors that such class or classes is entitled to elect and the denominator of
which is the total number of Directors elected to the Board at the time; and
third, the product obtained for each such separate class or group of classes
shall be added together, which sum shall be the proportion of the combined
voting power of the Company's outstanding securities held by such beneficial
owner.

For purposes of clause (A) above, the term "Outside Persons" means any Persons
other than Persons described in clauses (A)(i) or (iii) above (as to Persons
described in clause (A)(iii) above, while they are Excluded Persons) or members
of senior management of the Company in office immediately prior to the time the
Acquiring Person acquires the beneficial ownership described in clause (A).

For purposes of clause (C) above, the Company shall be considered to be the
Controlling Corporation in any merger, consolidation, reorganization or similar
transaction unless either (1) the stockholders of the Company immediately prior
to the consummation of the transaction (the "Old Stockholders") would not,
immediately after such consummation, beneficially own, directly or indirectly,
securities of the resulting entity entitled to elect a majority of the members
of the Board or other governing body of the resulting entity or (2) those
persons who were Directors immediately prior to the consummation of the proposed
transaction would not, immediately after such consummation, constitute a
majority of the directors of the resulting entity, provided that (A) there shall
be excluded from the determination of the voting power of the Old Stockholders
securities in the resulting entity beneficially owned, directly or indirectly,
by the other party to the transaction and any such securities beneficially
owned, directly or indirectly, by any Person acting in concert with the other
party to the transaction (unless such other part or such Person is William J.
Dore', if William J. Dore' has not ceased to be an Excluded Person), (B) there
shall be excluded from the determination of the voting power of the Old
Stockholders securities in the resulting entity acquired in any such transaction
other than as a result of the beneficial ownership of Company securities prior
to the transaction and (C) persons who are directors of the resulting entity
shall be deemed not to have been directors immediately prior to the consummation
of the transaction if they were elected as Directors within 90 days prior to the
consummation of the transaction.

 

Options Upon Change in Control

. Upon the occurrence of a Change in Control, with respect to each recipient of
an Option hereunder, the Committee, acting in its sole discretion without the
consent or approval of any Optionee, shall effect one or more of the following
alternatives, which may vary among individual Optionees: (1) accelerate the time
at which Options then outstanding may be exercised so that such Options may be
exercised in full for a limited period of time on or before a specified date
(before or after such Change in Control) fixed by the Committee, after which
specified date all unexercised Options and all rights of Optionees thereunder
shall terminate, (2) require the mandatory surrender to the Company by selected
Optionees of some or all of the outstanding Options held by such Optionees
(irrespective of whether such options are then exercisable under the provisions
of the Plan) as of a date, before or after such Change of Control, specified by
the Committee, in which event the Committee shall thereupon cancel such options
and the Company shall pay to each optionee an amount of cash per share equal to
the excess of the amount calculated in the next sentence (the "
Change of Control Value
") of the shares subject to such option over the exercise price(s) under such
Options for such shares, (3) make such adjustments to options then outstanding
as the Committee may determine in its sole discretion (provided, however, in its
sole discretion the Committee may determine that no adjustment is necessary to
Options then outstanding) or (4) provide that thereafter upon any exercise of an
option theretofore granted the optionee shall be entitled to purchase under such
option, in lieu of the number of shares of Common Stock then covered by such
option, the number and class of shares of stock or other securities or property
to which the optionee would have been entitled pursuant to the terms of the
agreement of merger, consolidation or sale of assets and dissolution if,
immediately prior to such merger, consolidation or sale of assets and
dissolution the optionee had been the holder of record of the number of shares
of Common Stock then covered by such option. "Change of Control Value" shall
equal the amount determined in clause (i), (ii) or (iii), whichever is
applicable, as follows: (ii) the per share price offered to stockholders of the
Company in any such merger, consolidation, reorganization, sale of assets or
dissolution transaction, (ii) the price per share offered to stockholders of the
Company in any tender offer or exchange offer whereby a Change of Control takes
place, or (iii) if such Change of Control occurs other than pursuant to a tender
or exchange offer, the fair market value per share of the shares into which such
Options being surrendered are exercisable, as determined by the Committee as of
the date determined by the Committee to be the date of cancellation and
surrender of such Options. In the event that the consideration offered to
stockholders of the Company in any transaction described in this paragraph or
the paragraph above consists of anything other than cash, the Committee shall
determine the fair cash equivalent of the portion of the consideration offered
which is other than cash.

 



Unusual Transactions or Events

. In the event of any distribution of Shares, other securities, or other
property, recapitalization, reorganization, merger, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
corporate transaction or event or any unusual or nonrecurring transactions or
events affecting the Company, any affiliate of the Company, or the financial
statements of the Company or any affiliate, or of changes in applicable laws,
regulations or accounting principles, and whenever the Committee determines that
action is appropriate in order to prevent the dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles, the
Committee, in its sole discretion and on such terms and conditions as it deems
appropriate, may take any one or more of the following actions:

 



To provide for either (i) the termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant's rights (and, for
the avoidance of doubt, if as of the date of the occurrence of such transaction
or event the Administrator determines in good faith that no amount would have
been attained upon the exercise of such Award or realization of the
Participant's rights, then such Award may be terminated by the Company without
payment) or (ii) the replacement of such Award with other rights or property
selected by the Administrator in its sole discretion;

 



To provide that such Award be assumed by the successor or survivor corporation,
or a parent or subsidiary thereof, or shall be substituted for by similar
options, rights or awards covering the stock of the successor or survivor
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kind of shares and prices;

 



To make adjustments in the number and type of shares of Common Stock (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Awards and/or in the terms and conditions of (including the
grant or exercise price), and the criteria included in, outstanding Awards and
Awards which may be granted in the future;

 



To provide that such Award shall be exercisable or payable or fully vested with
respect to all Shares covered thereby, notwithstanding anything to the contrary
in the Plan or the applicable Award Agreement; and

 



To provide that the Award cannot vest, be exercised or become payable after such
event, i.e., shall terminate upon such event.

 



Amendment and Termination.

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in the Plan or in an Award Agreement:

Amendments to the Plan

. The Board or the Committee may amend, alter, suspend, discontinue, or
terminate the Plan without the consent of any stockholder, Participant, other
holder or beneficiary of an Award, or other Person;
provided
,
however
, that notwithstanding any other provision of the Plan or any Award Agreement,
without the approval of the stockholders of the Company (i) no such amendment or
alteration shall be made that would increase the total number of Shares that may
be issued under Awards (including ISOs) granted under the Plan, except as
provided in Section 4(c) or 6(h)(ix) of the Plan, or (ii)
 
permit the exercise price of any outstanding Option or SAR that is "underwater"
to be reduced or for an "underwater" Option or SAR to be cancelled and replaced
with a new Award.

 



Amendments to Awards

. Subject to clauses (i) and (iii) of this Section 7, the Administrator may
waive any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change in any Award shall materially adversely
affect the rights of a Participant under the Award without the consent of such
Participant. Notwithstanding the foregoing, with respect to any Award intended
to qualify as performance-based compensation under Section 162(m) of the Code,
no adjustment other than an acceleration of vesting or payment upon the
Participant's death, disability or change of control of the Company, shall be
authorized to the extent such adjustment would cause the Award to fail to so
qualify.

 



Compliance Amendments

. Notwithstanding the foregoing, the Committee may make any amendment to the
Plan and the Administrator may make any amendment to an Award Agreement that it
believes necessary or helpful to comply with any applicable law, including
without limitation, Section 409A of the Code.

 



General Provisions.

 



No Rights to Awards. No Participant or other Person shall have any claim to be
granted any Award, there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards and the terms and conditions
of Awards need not be the same with respect to each recipient.

 



Tax Withholding

. The Company or any Subsidiary is authorized to withhold from any Award, from
any payment due or transfer made under any Award or from any compensation or
other amount owing to a Participant the amount (in cash, Shares, or other
property) of any applicable taxes required to be withheld by the Company or
Subsidiary in respect of the Award, its exercise, the lapse of restrictions
thereon, or any payment or transfer under the Award and to take such other
action as may be necessary in the opinion of the Company or Subsidiary to
satisfy all of its obligations for the payment of such taxes. In addition, the
Administrator may provide, in an Award Agreement, that the Participant may
direct the Company to satisfy such Participant's tax withholding obligations
through the withholding of Shares otherwise to be acquired upon the exercise or
payment of such Award.

 



No Right to Employment or Retention

. The grant of an Award shall not be construed as giving a Participant the right
to be retained in the employ of the Company or any Subsidiary or under any other
service contract with the Company or any Subsidiary, or to remain on the Board.
Further, the Company or a Subsidiary may at any time dismiss a Participant from
employment or terminate any contractual agreement or relationship with any
Consultant, free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan, in any Award Agreement or any other
agreement or contract between the Company or a Subsidiary and the affected
Participant. If a Participant's employer ceases to be a Subsidiary, such
Participant shall be deemed to have terminated employment for purposes of the
Plan, unless specifically provided otherwise in the Award Agreement.

 



Governing Law

. The validity, construction, and effect of the Plan and any rules and
regulations relating to the Plan shall be determined in accordance with the laws
of the State of Texas and applicable federal law.

 



Severability

. If any provision of the Plan or any Award Agreement is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or as to any Person
or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Administrator, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Administrator, materially
altering the intent of the Plan or the Award Agreement, such provision shall be
stricken as to such jurisdiction, Person or Award Agreement and the remainder of
the Plan and any such Award shall remain in full force and effect.

 



Other Laws

. The Administrator may refuse to issue or transfer any Shares or other
consideration under an Award, permit the exercise of an Award and/or the
satisfaction of its tax withholding obligation in the manner elected by the
Participant, holder or beneficiary if, acting in its sole discretion, it
determines that the issuance of transfer or such Shares or such other
consideration, the manner of exercise or satisfaction of the tax withholding
obligation might violate any applicable law or regulation, including without
limitation, the Sarbanes-Oxley Act, or entitle the Company to recover the same
under Section 16(b) of the Exchange Act, and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded or refused, as the case may be, to the
relevant Participant, holder or beneficiary.

 



No Trust or Fund Created

. Neither the Plan nor any Award shall create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Company or
any Subsidiary and a Participant or any other Person. To the extent that any
Person acquires a right to receive payments from the Company or any Subsidiary
pursuant to an Award, such right shall be no greater than the right of any
general unsecured creditor of the Company or any Subsidiary.

 



No Fractional Shares

. No fractional Shares shall be issued or delivered pursuant to the Plan or any
Award, and the Administrator shall determine whether cash, other securities, or
other property shall be paid or transferred in lieu of any fractional Shares or
whether such fractional Shares or any rights thereto shall be cancelled,
terminated, or otherwise eliminated.

 



Section 409A

. With respect to any Award that is subject to Section 409A of the Code,
notwithstanding anything in the Plan to the contrary (i) compensation under such
Award may not be distributed earlier than as permitted in Section 409A(2) of the
Code, (2) the time or schedule of payment of such Award may not be accelerated
except as provided in the Treasury Regulations under Section 409A, and (3) no
compensation under such Award may be deferred at the Participant's election.

 



Headings

. Headings are given to the Section and subsections of the Plan solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the plan or
any provision thereof.

 



Effective Date of Plan.

The Plan shall become effective upon the date of its adoption by the Board;
provided, that the Plan is approved by the stockholders of the Company within
twelve months thereafter. Notwithstanding any provision of the Plan or of any
Award Agreement, no Option or SAR shall be exercisable, no Restricted Stock,
Performance Award or Phantom Share shall vest, and no Other Stock-Based Award
shall be exercisable or vest prior to such stockholder approval.

 

Term of the Plan.

No Award shall be granted under the Plan after the 10th anniversary of the
earlier of the date this Plan is adopted by the Board or is approved by the
stockholders of the Company. However, unless otherwise expressly provided in the
Plan or in an applicable Award Agreement, any Award granted prior to such
termination, and the authority of the Administrator to amend, alter, adjust,
suspend, discontinue, or terminate any such Award or to waive any conditions or
rights under such Award, shall extend beyond such termination date.